Citation Nr: 1619578	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left knee disability and, if so, whether service connection is warranted for the claimed disorder.

2. Entitlement to service connection for a left lower extremity disability, including the hip, leg, and ankle (excluding the knee).

3. Entitlement to service connection for a right lower extremity disability, including the hip, leg, knee, and ankle, on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1954 to September 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer (DRO) in August 2006, and before the Board in February 2011.  Transcripts of these hearings are of record.

This case was previously before the Board in August 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

Clarification of Issues on Appeal

The issues certified to the Board include a left hip/leg disability, right hip/leg disability, and bilateral ankle disability.  As discussed further below, the Veteran asserts service connection for the left hip, leg, and ankle on a direct basis, while he asserts service connection for the right hip, leg, and ankle on a secondary basis.  For the sake of clarity, the Board has rephrased the issues as reflected above in order to more accurately reflect the Veteran's contentions.

The issues of entitlement to service connection for left knee and right lower extremity disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. A May 1970 rating decision denied service connection for a left knee disability.  The Veteran was notified of his appellate rights, but did not complete an appeal or submit new and material evidence within one year of the rating decision.

2. Evidence received since the May 1970 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection and raises a reasonable possibility of substantiating the Veteran's claim.

3. A chronic left hip, leg, and/or ankle disability was not manifest in active service, and arthritis of these joints was not manifest to a compensable degree within one year of service discharge; any current disability of the left hip, leg (excluding the knee), and ankle is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. The May 1970 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the May 1970 rating decision in connection with Veteran's claim of entitlement to service connection for a left knee disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. A left lower extremity disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  To the extent the Veteran has suggested additional service treatment records may be outstanding related to his in-service injury or service with the Reserves, the Board notes that VA has attempted to obtain these records, but was advised by both the National Personnel Records Center (NPRC) and the U.S. Army Human Resources Command that no such records are available.  The NPRC reported in June 2007, May 2011 and October 2012 that the record is fire-related and the information cannot be reconstructed.  In January 2015, the RO informed the Veteran that additional service records were unavailable, that he should submit any available service treatment records and other information and evidence in support of his claim, such as buddy statements.  He was informed that the information and evidence should be sent as soon as possible and that if he did not respond within 10 days, a determination would be made based on the evidence of record.  See 38 C.F.R. § 3.159(e).  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Post-service treatment records identified by the Veteran have also been obtained to the extent possible.  The RO attempted to obtain records from the Social Security Administration but was informed by the agency in January 2010 that the medical records were destroyed.  The Veteran has since indicated that he is aware the records are unavailable and has either submitted medical records from various providers or authorized the release of records, which were then obtained by VA.  The New Orleans RO also indicated in May 2010 that they did not have records pertaining to the Veteran for 1943 to 1944.  Although the Veteran was not notified of this in accordance with 38 C.F.R. § 3.159(e), he was informed by way of the June 2012 supplemental statement of the case that only records from October 2003 were of record from that facility.  He has not since indicated that he is able to provide these records to VA.  In March 2011, the Veteran reported that records could not be provided from the U.S. Public Health Service due to closure.

The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran when appropriate, and provide an adequate basis for the diagnoses and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted above, the instant appeal has been previously remanded, and the Board finds there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided hearings before a VA DRO in August 2006 and the undersigned Veterans Law Judge (VLJ) in February 2011.  The Board finds that both the VA DRO and the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen

The RO denied service connection for a left knee disability by a May 1970 rating decision, based on a finding that residuals of a left knee sprain were not shown at discharge.  The appellant was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the May 1970 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  The record shows that a Control Document and Award Letter (VA Form 20-822) and a Disability Pension Award (VA Form 21-6896) were processed. These documents serve as indicia of mailing and notification of the May 1970 rating decision as well as the Veteran's appellate rights.

While a June 2009 rating decision also denied service connection for a left knee disability finding that the post-service motor vehicle accident injuries are the most likely cause of the ongoing left knee problems, such is not final as new and material evidence was submitted within one year.  The Veteran submitted a July 2009 statement of Dr. Peterson which indicated that the records delineated a knee injury in service with treatment and this type of knee injury has left the Veteran with permanent tibia pain and recurrent stress reactions/insufficiency fractures.  The Veteran also submitted a July 2009 statement from Dr. Griffith indicating that the Veteran injured his left knee in service and that the condition of his knee well may be at least in part due to his service-related injury.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May 1970 rating decision includes additional lay statement submitted by the appellant and on his behalf and both private and VA treatment records.  Significantly, the Veteran submitted a March 2015 medical opinion from his private physician indicating that the Veteran may have suffered from a left knee condition caused by an in-service injury prior to a 1969 automobile accident.  This evidence was not before VA at the time of the May 1970 denial, and it raises a reasonable possibility of substantiating the Veteran's claim by triggering VA's duty to assist.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a left knee disability must be reopened.  However, for the reasons discussed in the remand section below, additional development is required prior to an appellate decision on the merits of the Veteran's claim.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  Finally, service connection for chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes arthritis, may be warranted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran states that he currently suffers from multiple disabilities of the left lower extremity, including the hip, leg, and ankle, as a direct result of his active service.  Specifically, he asserts that he suffered injuries to his left hip, leg, and ankle in a skiing accident while in service.

The evidence reveals that the Veteran currently suffers from a deformity of the left femur with severe degenerative joint disease of the left hip and degenerative joint disease of the left ankle.  See, e.g., June 2011 VA examination report.  Service treatment records note the Veteran was treated for a left knee injury following a skiing accident in February 1956, with pain and swelling over the whole knee joint area.  X-rays revealed no fracture of the left knee.  The Veteran was diagnosed with a severe knee (lateral ligament) sprain, which was wrapped with an Ace bandage.  However, there is no indication that the Veteran injured his left hip, leg (other than the knee), or ankle in this incident, nor is there competent evidence that a chronic disability resulted.  In this regard, a September 1956 Report of Medical Examination, completed prior to the Veteran's discharge, notes the Veteran's feet, lower extremities, and musculoskeletal system were clinically normal.  In addition, at service separation, the Veteran affirmatively denied a history of bone or joint deformity, lameness, "trick" or locked knee, and foot trouble.  See, e.g., September 1956 Report of Medical History.  In light of this evidence, the Board finds the Veteran did not suffer a chronic disability of the left hip, leg, or ankle, in service.

Turning to the post-service evidence, the Veteran was injured in an automobile accident in October 1969, approximately 13 years after separation from service.  Relevant to the instant appeal, as a result of this accident he suffered fractures of the left hip, left femur, multiple metatarsals of the left foot, was hospitalized for a lengthy period, and underwent multiple surgeries, including the insertion of pins in the left thigh.  See February 1971 VA examination report.  At a September 1974 orthopedic examination, the Veteran was able to walk with a limp with pain throughout the lower extremity, but primarily in the left ankle.  Examination of the left leg was unremarkable, while the left ankle was found to be moderate to markedly swollen.  He was diagnosed at the time with healed fractures of the left hip, tibia, ankle, and foot.

In determining whether the Veteran's current disabilities are etiologically related to his period of active service, the Board has considered the Veteran's lay statements regarding his in-service injuries and symptomatology, namely having suffered multiple fractures of the left lower extremity and continuously experiencing pain, especially in the left ankle, since.  The Board notes the Veteran is competent to report such symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (the Veteran is competent to report symptoms observable to a layperson, e.g., joint pain).

However, in evaluating the Veteran's assertions regarding the nature, onset and severity of his symptomatology, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his experiences. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Veteran testified that he suffered fractures of the left ankle, leg, and hip in the February 1956 skiing accident, and his leg was placed in a cast for "several weeks."  See Board hearing transcript at 3-4.  However, as discussed above, service treatment records document only a left knee sprain.  In fact, these records explicitly indicate that the Veteran did not suffer a fracture, and was treated with an Ace bandage as opposed to being placed in a cast.  In addition, the Veteran testified that he was having problems with his ankle, knees, and leg at the time he separated from service in September 1956.  Id. at 5.  By contrast, the Veteran affirmatively denied joint problems in the medical history completed contemporaneous in time to separation, and made no mention of then experiencing ankle, knee, or leg pain, or having suffered multiple fractures seven months prior.  

As a fact-finding matter, the Board finds that the record presents serious questions about the consistency, timing, and accuracy of the Veteran's account sufficient to raise credibility issues with his statements and assertions regarding the nature, onset and severity of his left lower extremity disabilities.  The Board finds it reasonable to believe records related to the Veteran's treatment following the February 1956 skiing accident would have discussed treatment for multiple fractures; instead, these records mention only a left knee injury and affirmatively contradict the Veteran's recent accounts that he suffered multiple fractures.  It is expected that if the Veteran had injured his left hip, leg, and ankle in that accident or in August 1955 when he was seen for a contusion of the left knee, that the treatment records would so reflect.  Moreover, the Veteran affirmatively denied a history of bone or joint deformities or foot trouble at the time of separation.  

Because of the significant inconsistencies between the post-service statements and the evidence contemporaneous in time to service, including the Veteran's affirmative denials of joint problems at the time of separation, the Board finds that the post-service statements are not credible with respect to the nature, onset and severity regarding his asserted left hip, leg, and ankle disabilities.  Accordingly, the Board affords no probative value to the Veteran's lay statements as they relate to these issues.  Unfortunately, a thorough review of the entire claims file forces the Board to conclude that the Veteran's history of events, both in service and since service separation is not credible.  Moreover, any lay statements or medical evidence or opinion which is based on the history of events as related by the Veteran is therefore without foundation.  The Board makes no judgment as to whether the Veteran's lack of credibility with respect to his statements is the result of impaired memory, exaggerations of the facts, or deceit; the stark inconsistencies alone are sufficient to render the statements of no evidentiary weight regardless of the underlying reasons for the inconsistencies.

Importantly, in making such a finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred decades ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). 

Further, as there is no evidence that arthritis manifested to a compensable degree within one year of service discharge, service connection may not be presumed.  See 38 C.F.R. § 3.307, 3.309(a).  Moreover, arthritis was not noted in service and the Veteran denied having joint problems at separation and therefore continuity of symptomatology is not shown.  

The Board has also considered the conflicting medical opinions of record, acknowledging the numerous private medical opinions that the Veteran's left lower extremity disabilities, particularly the ankle, are due to the February 1956 skiing accident.  The Board has the responsibility to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board observes the Veteran's private and VA physicians did not review the claims folder.  While not in and of itself fatal to the medical opinions, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), the Board observes this is significant in the instant case, as each of these opinions are based solely on the Veteran's own reported history of having suffered multiple fractures in service, which the Board has found to be not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  A September 2004 opinion from Dr. Peterson indicates that the Veteran reported an ankle injury during active service which required casting for 6 weeks and that he has had pain since that time. He indicated this is clearly a service-connected problem and he has joint osteoarthritis which is probably post traumatic in nature based on his previous injury in service.  A VA physician provided an opinion in January 2005 indicating that the Veteran had left ankle pain which started from an ankle injury in service for which he was casted for 6 weeks.  An April 2007 statement from Dr. Griffith indicated that the Veteran sustained a left ankle injury in 1956, which was a service-related injury.  He has significant arthritis in his ankle which he thought had progressed since 1956 and it was probably service related.  A July 2009 statement of Dr. Peterson indicates that the Veteran had a knee injury in service and this type of knee injury with internal derangement and tibial force has left the Veteran with permanent tibia pain and recurrent stress reactions/insufficiency fractures.  The medical opinions do not take into account the evidence showing the Veteran had a knee sprain and contusion in service, with no fracture of the left knee, or the absence of any complaints of, or treatment for, left hip, leg, and/or ankle conditions either at the time of the February 1956 injury or at service separation seven months later.

For these reasons, the Board affords the medical opinions submitted by the Veteran little probative value.  By contrast, a May 2012 VA medical opinion notes the Veteran's 1956 skiing accident, and a prior leg contusion involving the left side, had no influence on his left tibia, fibula, hip, or ankle, as records show he recovered easily from both injuries and had no complaints upon discharge.  In addition, the VA examiner found the left hip is likely due only to the 1969 post-service automobile accident, and current left tibia, fibula, hip, and ankle x-rays show only age-typical degenerative joint disease.  The opinion is entitled to great adequate weight as it is based on a review of the history and as a rationale is provided for the opinion. 

The Board acknowledges that the Veteran himself has claimed his current left lower extremity disabilities are directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded no probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of a chronic disability of the left lower extremity in service or a manifestation of arthritis within one year of discharge from active duty.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current left hip, leg, and/or ankle disabilities and his period of active service.  The Board has found the Veteran's lay statements regarding the nature and extent of his in-service injury as subsequent symptomatology are not credible and, thus, each of the medical opinions submitted in support of his claim which relied solely on his reported history are afforded little probative value.  By contrast, a VA examiner reviewed the Veteran's claims file, including medical records documenting his in-service injury, and rendered a negative etiological opinion, which the Board finds highly probative.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a disability of the left lower extremity, including the hip, leg, and ankle.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened; to this extent only, the appeal is granted.

Service connection for a disability of the left lower extremity, including the hip, leg, and ankle, is denied.


REMAND

As discussed above, the Board has reopened the Veteran's claim of service connection for a left knee disability.  In this regard, he has submitted a March 2015 private medical opinion which indicates he may have suffered from a left knee condition due to an in-service injury which was subsequently aggravated by an October 1969 automobile accident.  Similarly, an April 2009 VA opinion, although somewhat internally contradictory, notes the Veteran's left knee disability was caused by the October 1969 automobile accident, but aggravated by the 1956 in-service injury.  However, a May 2012 VA examiner determined that current left knee x-rays show only age-typical degenerative joint disease.  Given the ambiguities and conflicting opinions, a remand is required in order to obtain an addendum medical opinion which addresses and reconciles the evidence of record.

As a final note, the Veteran's claim of service connection for right lower extremity disabilities on a secondary basis may be impacted by the outcome of the claim of service connection for the left knee.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In accordance with the holding in Harris, the claim of service connection for a right lower extremity disability, to include the hip, leg, knee, and/or ankle on a secondary basis must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to an appropriate VA examiner in order to obtain an addendum opinion regarding the Veteran's left knee disability.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the examiner is to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current left knee disability had its onset or is otherwise etiologically related to his period of active service, to include a left knee contusion in 1955 and a severe left knee sprain in 1956.

In offering this opinion, the examiner's attention is directed to opinions of record which indicate the in-service injuries may have contributed in some way to the current severity of his left knee disability irrespective of the 1969 post-service automobile accident.  See, e.g., August 2008 medical record of Dr. Peterson (a posttraumatic osteoarthritis of the left knee stems from the 1956 service-connected left knee accident); July 2009 statement of Dr. Griffith (the condition of his knee well may be at least in part due to his service-related injury in 1956); March 2015 statement of Dr. Griffith (it is more probable than not that the 1969 dashboard type left knee injury aggravated his preexisting left knee problem and contributed to an increase with the difficulties of his left knee).   

The examiner must offer a complete rationale for any opinion expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


